DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         SONYA FERGUSON,
                             Appellant,

                                   v.

                             CHRIS B. RAY,
                               Appellee.

                             No. 4D19-2924

                         [November 27, 2019]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case
No. 2019DR005602 NB FI.

  John F. Schutz of John F. Schutz, PL, Palm Beach Gardens, for
appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.